Order entered April 22, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-19-01388-CV

                            TARSHA HARDY, Appellant

                                         V.

 COMMUNICATION WORKERS OF AMERICA, INC., ET AL., Appellees

                 On Appeal from the 14th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-15-04027

                                      ORDER

      Before the Court is appellant’s April 20, 2020 fifth motion for an extension

of time to file her brief on the merits. We GRANT appellant’s motion and

ORDER the brief tendered to this Court by appellant on April 21, 2020 filed as of

the date of this order.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE